Title: To Thomas Jefferson from John Hartwell Cocke, 31 March 1821
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear Sir,
Bremo
March 31. 1821
By exposure to the late severe weather I have taken cold which has settled in my face, & from which I am suffering so much pain as to make it impracticable for me to undertake a journey to Albemarle today—I have sent up in case the more distant members of the board have failed to attend, to know whether it may be necessary still for me to make the effort to get up—it is probable, I may be able to undertake it in a Carriage on Monday, as the swelling & inflammation seems now to have attained its height—I have heard nothing from Genl Taylor and therefore presume he will not attend—Present me to the Gentlemen of the board & accept for yourself the Assurance of high regard & respectJohn H. CockeP.S. I send you some Carp which at your suggestion I put into a Pond. two years ago—altho they seem to thrive well I have not discover’d that they breed—